Exhibit 10.4

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (this “Amendment”), dated March l3, 2001 is
intended to amend, and by this reference be incorporated into, that certain
Office Lease dated June 28, 1999 by and between IMPERIAL PROMENADE ASSOCIATES,
LLC, a Delaware limited liability company, as “Landlord”, and MSC.SOFTWARE
CORPORATION, a Delaware corporation, as “Tenant”, as previously amended by that
certain First Amendment to Lease dated August 11, 2000 by and between Landlord
and Tenant and that certain Second Amendment to Lease dated January 19, 2001 by
and between Landlord and Tenant (collectively, the “Lease”). 

 

Where, and to the extent that, any of the provisions contained in this Amendment
are contrary to or inconsistent with any provision contained in the Lease, the
provisions contained in this Amendment shall control. All terms not otherwise
defined herein but defined in the Lease shall have the same meaning in this
Amendment as in the Lease.

 

The Lease shall be amended in the following respects: 

 

1.                                       Amends Basic Lease Provisions Item 3

 

Description of Premises: Floors 1-9. Suites 100, 200, 300, 400, 500, 600, 700,
800 and 900

 

Rentable Area: approximately 203,511 square feet (see Exhibit “A-4”)

 

2.                                       Amends Basic Lease Provisions Item 4:

 

Tenant’s Proportionate Share of Operating Costs:   50.0 %

 

3.                                       Amends Basic Lease Provisions Item 5:

 

Basic Annual Rent (see Paragraphs 2 and 20) shall be twelve (12) times the
following monthly amounts:

 

Months During Term

 

Floors 1-7

 

Floors 8 & 9

 

Total

 

 

 

 

 

 

 

Partial Lease Month:

 

$

7,821.31 per day ($1.49/rentable sq. ft./mo NNN)

 

$3,414.09 per day ($2.15/ rentable sq. ft/mo NNN for Floor 8; $2.30/rentable sq.
ft./mo NNN for Floor 9)

 

$11,235.04 per day

 

 

 

 

 

 

 

 

 

Month 1

 

$

1,254.58 ($1.49/rentable sq. ft./mo NNN on balance of Floor 1 leased under this
Amendment) (but see Paragraph 20(a))

 

$0.00 (unless Floors 8 & 9 Commencement Date [hereafter defined] occurs during
such month)

 

$1,254.58

 

 

 

 

 

 

 

 

 

Months 2-5

 

$

1,254.58 ($1.49/rentable sq. ft./mo NNN on balance of Floor 1 leased under
Second Amendment) (but see Paragraph 20(a))

 

$102,422.55 ($2.15/rentable sq. ft./mo NNN for Floor 8; $2.30/rentable sq.
ft./mo NNN for Floor 9 - commencing on Floors 8 & 9 Commencement Date [hereafter
defined])

 

$103,677.13 per month

 

 

 

 

 

 

 

 

 

Months 6-65:

 

$

234,639.24 ($1.49/rentable sq. ft./mo NNN)

 

$102,422.55 ($2.15/rentable sq. ft./mo NNN for Floor 8; $2.30/rentable sq.
ft./mo NNN for Floor 9)

 

$337,061.79 per month

 

 

 

 

 

 

 

 

 

Months 66-125:

 

$

 

*

 

 

$114,713.26 (12% increase over monthly rent during Months 6-65)

 

*plus $114,713.26 per month

 

 

 

 

 

 

 

 

 

 

Months 126-149:

 

$

 

**

 

 

$128,478.85 (12% increase over monthly rent during Months 66-125)

 

**plus $128,478.85 per month

 

1

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Commencing on the first day of the sixty-sixth (66th) month of the term, Basic
Annual Rent for Floors 1-7 shall be increased by the percentage increase, if
any, in the Consumer Price Index, Urban Wage Earners and Clerical Workers (Los
Angeles-Anaheim-Riverside region; “All Items”; Reference Base Year
1982-1984=100), as published by the United States Department of Labor, Bureau of
Labor Statistics or its successor (the “Index”), as follows: The Index for the
second month preceding the first day of the sixty-sixth (66th) month of the term
shall be compared with the Index for the second month preceding the Commencement
Date, and the Basic Annual Rent for Floors 1-7 then in effect shall be increased
by the lesser of (i) the amount of the percentage increase, if any, between
them, or (ii) ten percent (10%); provided however, in no event shall the Basic
Annual Rent for Floors 1-7 be reduced by reason of such computation. If the
Index ceases to be published, is published less frequently or is altered in any
material respect, then Landlord shall adopt, at its reasonable discretion, a
substitute index or substitute procedure which reasonably reflects and monitors
changes in consumer prices.

 

**Commencing on the first day of the one hundred twenty-sixth (126th) month of
the term, Basic Annual Rent for Floors 1-7 shall be increased by the percentage
increase, if any, in the Index, as follows: The Index for the second month
preceding the first day of the one hundred twenty-sixth (126th) month of the
term shall be compared with the Index for the second month preceding the
sixty-sixth (66th) month of the term, and the Basic Annual Rent for Floors 1-7
then in effect shall be increased by the lesser of (i) the amount of the
percentage increase, if any, between them, or (ii) ten percent (10%); provided
however, in no event shall the Basic Annual Rent for Floors 1-7 be reduced by
reason of such computation. If the Index ceases to be published, is published
less frequently or is altered in any material respect, then Landlord shall
adopt, at its reasonable discretion, a substitute index or substitute procedure
which reasonably reflects and monitors changes in consumer prices.

 

4.                                       Supplements Basic Lease Provisions Item
No. 6:

 

Initial Monthly Installment of Basic Annual Rent Payable Upon Execution of this
Amendment:
$20,437.90

 

5.             Amends Basic Lease Provisions Item 10:

 

Target Commencement Date for Floors 1-7: March 1, 2001

 

Target Commencement Date for Floors 8 & 9 (including the Floor 8 Remainder
Space):
May 1, 2001

 

6.             Paragraph 20(d) shall be of no further force and effect.

 

7.               In connection with the tenant improvements for the Floor 8
Remainder Space (the “Floor 8 Remainder Space Tenant Work”), Landlord shall
provide Tenant with an allowance in the amount of up to Thirty Dollars ($30.00)
per usable square foot of the Floor 8 Remainder Space to be used towards the
cost of the design, purchase and construction of the Floor 8 Remainder Space
Tenant Work, including without limitation all permits and fees, contractors’
charges and general conditions, performance bond premiums, and construction
management fees. Tenant shall pay the excess of all costs to complete the Floor
8 Remainder Space Tenant Work over the amount of such allowance available to
defray such costs. Prior to commencement of such Floor 8 Remainder Space Tenant
Work, Landlord shall prepare and submit to Tenant a written estimate of the
costs incurred to date on such work, the estimated remaining cost to complete
such work, and any amount of such costs in excess of the allowance. Within five
(5) days after receipt of such notice, Tenant shall deliver to Landlord the full
amount of such excess. In addition, within sixty (60) days after completion of
the Floor 8 Remainder Space Tenant Work, Landlord shall determine the actual
final costs therefore and shall submit a written statement of such amount to
Tenant. If any estimate previously paid by Tenant exceeds the amount due
hereunder from Tenant

 

2

--------------------------------------------------------------------------------


 

for such work, such excess shall be refunded to Tenant; if any amount is still
due from Tenant for such work, then Tenant shall pay such amount in full within
ten (10) days of receipt of Landlord’s statement. All other terms and conditions
of the existing Work Letter to the Lease, where applicable, shall apply to the
Floor 8 Remainder Space Tenant Work.

 

8.             Notwithstanding the actual date of substantial completion for the
Floor 8 Remainder Space, Tenant’s obligation to commence the payment of monthly
installments of Basic Annual Rent on the Floor 8 Remainder Space shall commence
on the earlier to occur of substantial completion of the Floor 8 Remainder Space
Tenant Work or May 1, 2001 (such earlier date being hereinafter the “Floor 8
Remainder Space Commencement Date”), and if such Floor 8 Remainder Space
Commencement Date occurs on a date other than the first (1st) day of the
calendar month, then Tenant shall pay rent on the Floor 8 Remainder Space for
such Partial Lease Month in the amount set forth in Item 5 of the Basic Lease
Provisions for each day of such partial month from and after the Floor 8
Remainder Space Commencement Date. Notwithstanding the foregoing, subject to
Tenant Delays and delays outside of the reasonable control of Landlord, commonly
considered force majeure, Landlord shall use commercially reasonable efforts to
substantially complete the Floor 8 Remainder Space Tenant Work as soon as
possible.

 

9.               This Third Amendment to Lease Agreement shall be effective only
upon (1) an executed Lease Termination Agreement for the Floor 8 Remainder Space
by and between Landlord and United Advanced Lumber, Inc., a Nevada corporation
and (2) a check from Tenant in the amount of $ 67,500.00 payable to Landlord as
Tenant’s portion of the Termination Fee payable by Landlord to United Advanced
Lumber as an inducement to terminate their existing lease covering the Floor 8
Remainder Space.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
stated above.

 

LANDLORD

 

TENANT

 

 

 

IMPERIAL PROMENADE ASSOCIATES, LLC,
a Delaware limited liability company

 

MSC SOFTWARE CORPORATION
a Delaware corporation

 

 

 

 

 

 

By:

/s/ Curtis R. Olson

 

By:

/s/ Frank Perna Jr.

 

  Curtis R. Olson, Managing Member

 

 

Its:

Frank Perna, Jr.

 

 

 

 

 

Chairman and CEO

 

 

 

 

 

Date:

3/13/01

 

Date:

      3/19/01

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Louis A. Greco

 

 

 

 

Its:

  CFO

 

 

 

 

 

 

 

 

Date:

        3-9-01

 

3

--------------------------------------------------------------------------------